


Exhibit 10.17
     


FORM OF
PERFORMANCE SHARE AWARD AGREEMENT


This Performance Share Award Agreement (the “Agreement”) is made effective
January 1, _______ (the “Grant Date”) between SP Plus Corporation, a Delaware
corporation (the “Company”), and _________________ (the “Recipient”).
WHEREAS, the Company desires to grant the Recipient a performance award payable
in shares of its Common Stock (the “Performance Shares”); and
WHEREAS, the Performance Shares are being issued under and subject to the
Company’s Long-Term Incentive Plan dated March 1, 2004, and as subsequently
amended (the “Plan”), and any terms used herein which are not otherwise defined
in this Agreement shall have the same meanings as under the Plan (the Recipient
being referred to in the Plan as a “Participant”).
NOW, THEREFORE, in consideration of the following mutual covenants and for other
good and valuable consideration, the parties agree as follows:
ARTICLE I
Defined Terms
1.1    Change in Control. A “Change in Control” shall mean the earliest of
(a) the purchase or other acquisition of outstanding shares of the Company’s
capital stock by any entity, person or group of beneficial ownership, as that
term is defined in Rule 13d-3 under the Securities Exchange Act of 1934 (other
than the Company or one of its subsidiaries or employee benefit plans), in one
or more transactions, such that the holder, as a result of such acquisition, now
owns more than 50% of the outstanding capital stock of the Company entitled to
vote for the election of directors (“Voting Stock”); (b) the completion by any
entity, person, or group (other than the Company or one of its subsidiaries or
employee benefit plans) of a tender offer or an exchange offer for more than 50%
of the outstanding Voting Stock of the Company; or (c) the effective time of (1)
a merger or consolidation of the Company with one or more corporations as a
result of which the holders of the outstanding Voting Stock of the Company
immediately prior to such merger or consolidation hold less than 50% of the
Voting Stock of the surviving or resulting corporation immediately after such
merger or consolidation, or (2) a transfer of all or substantially all of the
property or assets of the Company other than to an entity of which the Company
owns at least 80% of the Voting Stock, or (3) the approval by the stockholders
of the Company of a liquidation or dissolution of the Company. Notwithstanding
the foregoing, a Change in Control shall not be deemed to have occurred
hereunder unless such Change in Control also constitutes a “change in control
event” (as such term is defined under Section 409A of the Code and the
regulations and guidance promulgated thereunder).
1.1    Determination Date
1.2    Payment Date. The Payment Date shall mean the date the Committee
determines that the Performance Shares payable upon achievement of the
Performance Goals set forth in Exhibit A shall be paid, which date shall be
within thirty (30) business days following the Determination Date or, if the
Company deems it necessary to comply with any applicable securities

1

--------------------------------------------------------------------------------




laws or blackout limitations, no later than the last day of the calendar year in
which the Determination Date occurs.
1.3    Retirement. Retirement shall mean the Recipient’s voluntary termination
of employment with the Company on or after attaining age sixty-five (65);
provided, however, that the Compensation Committee can designate a retirement by
the Recipient prior to age sixty-five (65) as Retirement hereunder.
ARTICLE II
Performance Shares
2.1    Award of Performance Shares. The Company hereby grants to the Recipient a
target award of ________ Performance Shares, subject to the restrictions
contained herein and the provisions of the Plan.
2.2    Performance-Based Right to Payment.
(a)    The number of shares of Common Stock (the “Shares”) that shall be issued
shall be determined based on the Company’s achievement of the Performance Goals
as set forth on Exhibit A. On the Determination Date, the Committee, in its sole
discretion, shall determine and certify whether and to what extent the
Performance Goals as set forth on Exhibit A have been attained. The payment of
Shares is contingent on the attainment of the Performance Goals as set forth on
Exhibit A. Accordingly, the Recipient will not become entitled to payment with
respect to the Performance Shares subject to this Agreement unless and until the
Committee determines that the Performance Goals set forth on Exhibit A have been
attained. Upon such determination by the Committee and subject to the provisions
of the Plan and this Agreement, the Recipient shall be entitled to payment of
that portion of the Performance Shares as corresponds to the Performance Goals
attained (as determined by the Committee in its sole discretion) as set forth on
Exhibit A. Furthermore, except as otherwise set forth in Section 2.3, in order
to be entitled to payment with respect to any Performance Shares, the Recipient
must be employed by the Company through the end of the Performance Period.
(b)    On the Payment Date, the Company shall deliver to the Recipient a number
of Shares (either by delivering one or more certificates for such Shares or by
entering such Shares in book entry form, as determined by the Company in its
sole discretion) equal to the number of Performance Shares subject to this award
that are payable pursuant to the achievement of the Performance Goals set forth
on Exhibit A.
2.3    Forfeiture of Performance Shares Upon Termination of Employment.
(a) Upon the Recipient’s termination of employment prior to the end of the
Performance Period, all rights with respect to any unpaid Performance Shares
awarded pursuant to this Agreement shall immediately terminate, and the
Recipient will not be entitled to any payments or benefits with respect thereto;
provided, however, that in the event of the Recipient’s termination of
employment by reason of his or her Retirement, death or Disability prior to the
end of the Performance Period, the Recipient or the Recipient’s beneficiary or
personal representative, as the case may be, shall be entitled to receive, on
the Payment Date, Performance Shares awarded pursuant to this Agreement that
would have been paid had the Recipient remained employed until the end of the
Performance Period.

2

--------------------------------------------------------------------------------




(b)    Upon a termination of the Recipient’s employment for cause (as such term
is defined under Section VII.F.2 of the Plan), whether before or after the end
of a Performance Period, the Recipient shall forfeit all rights with respect to
any unpaid Performance Shares awarded hereunder.


2.4    Change in Control. Notwithstanding anything herein to the contrary, in
the event of a Change in Control prior to the end of the Performance Period, the
Performance Period shall end as of the date of the Change in Control. The
attainment of the Performance Goals shall be measured against actual performance
through the date of the Change in Control, with appropriate adjustments being
made to the Performance Goals as determined to be reasonable by the Committee,
in its sole discretion, to reflect the shortened Performance Period.
2.5    Prohibition Against Transfer. The Performance Shares may not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) by the Recipient, or be subject to execution, attachment or
similar process. Any transfer in violation of this Section 2.5 shall be void and
of no further effect.
ARTICLE III
Miscellaneous
3.1    Provisions of the Plan Control. This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference.
3.2    No Rights as Shareholder. The Recipient shall not have any right to
exercise the rights or privileges of a shareholder with respect to any
Performance Shares until such Shares are distributed.
3.3    Taxes. The Company may require payment of or withhold any income or
employment tax which it believes is payable as a result of the grant or vesting
of the Performance Shares or the payment of Shares in connection therewith, and
the Company may defer making delivery with respect to the Shares until
arrangements satisfactory to the Company have been made with regard to any such
withholding obligation. In accordance with the Plan, the Company may withhold
Shares to satisfy such withholding obligations.
3.4    No Employment Rights. The award of the Performance Shares pursuant to
this Agreement shall not give the Recipient any right to remain employed by the
Company or any affiliate thereof.
3.5    Forfeitures. If the Recipient breaches any of the agreements and
obligations set forth on Exhibit B hereto (the “Protective Agreements”), any
grant, payment or delivery made pursuant to this Agreement during the three (3)
year period prior to the breach of the Protective Agreements shall be forfeited.
The Company shall notify the Recipient in writing of any such forfeiture within
one (1) year of the date it acquires actual knowledge of such breach. Within ten
(10) days after receiving such a notice from the Company, the Recipient shall
return to the Company any Shares that the Recipient received in connection with
the forfeited grant or pay to the Company in cash the value of such Shares, as
such value is determined on the date of the notice. The Recipient’s failure to
return to the Company any certificate(s) evidencing the Shares required to be
returned pursuant to this paragraph shall not preclude the Company from
canceling any and all such certificate(s) and Shares. Similarly, the Recipient’s
failure to pay to the Company any cash required to be paid pursuant to this
paragraph shall not preclude the Company from taking any and all legal action it
deems appropriate to facilitate its recovery. The parties further acknowledge
and agree

3

--------------------------------------------------------------------------------




that the remedy set forth hereunder is not to be considered a form of liquidated
damages and the forfeiture and tender back obligations set forth hereunder shall
not be the exclusive remedy hereunder.
3.7    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to SP Plus Corporation, Office
of the General Counsel, 200 E. Randolph, Suite 7700, Chicago, Illinois 60601;
and if to the Recipient, to ________________________. All notices, requests or
other communications provided for in this Agreement shall be made in writing
either (a) by personal delivery to the party entitled thereto, (b) by facsimile
with confirmation of receipt, (c) by mailing in the United States mails to the
last known address of the party entitled thereto or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile
transmission, or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication is not received during regular business hours, it shall be
deemed to be received on the next succeeding business day of the Company


3.8    Compliance with Section 409A. It is intended that any amount payable
under this Agreement will comply with Section 409A of the Code, and regulations
and guidance related thereto, so as not to subject the Recipient to the payment
of any interest or tax penalty which may be imposed under Section 409A of the
Code; provided, however, that the Company shall not be responsible for any such
interest and tax penalties. If any provision of this Agreement or the Plan needs
to be interpreted to comply with the requirements of Section 409A of the Code,
then such provision shall be so interpreted, to the extent and in the manner
necessary to be interpreted in compliance with such requirements of the Code,
either generally or as applied to such circumstance.


3.8    Governing Law. This Agreement and all questions arising hereunder or in
connection herewith shall be determined in accordance with the laws of the State
of Delaware without giving effect to its conflicts of law provisions.


    
[Signatures on Following Page]

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the date first written above.
SP PLUS CORPORATION

By:
 
Its:
President and Chief Executive Officer







 


5

--------------------------------------------------------------------------------




EXHIBIT A
TO PERFORMANCE SHARE AWARD AGREEMENT
PERFORMANCE GOALS
Payment of Shares granted in the Performance Share Award Agreement is contingent
on the attainment of the Performance Goals listed below for the Performance
Period.
Target Number of Performance Shares: __________ Shares of Common Stock
Performance Period: January 1, ______ through December 31, _____ [three years]
Performance Goal:
The Performance Shares shall be earned upon the Company’s attainment of certain
cumulative levels of [pre-tax free cash flow/pre-tax income] for the Performance
Period. For purposes of this Agreement, [pre-tax free cash flow/pre-tax income]
shall be as determined by the Company’s independent accountants for the
Performance Period on a consolidated basis.
The applicable levels of [pre-tax free cash flow/pre-tax income], and the number
of Performance Shares that shall be earned as the result of a attainment
thereof, are as follows:


Performance Period Cumulative
Free Cash Flow
Percentage of
Target Shares
$____M to $____M
50%
$____M to $____M
75%
$____M to $____M
100%
$____M to $____M
125%
$____M to $____M
150%
$____M or more
200%


6

--------------------------------------------------------------------------------




EXHIBIT B


PROTECTIVE AGREEMENTS




I.
Protection of Trade Secrets



a.
Trade Secrets and Confidential Information. The Recipient recognizes and
acknowledges that the Company is and hereafter may became involved in various
residential and commercial service related businesses, including without
limitation the acquisition and operation of, and the providing of consulting
services for, parking facilities, providing on-street and off-street parking
enforcement, airport and urban transportation services, commercial security
services, and commercial and residential property management services,
including, maintenance and cleaning services (collectively, the foregoing to be
referred to herein as the “Business”). The Recipient further recognizes and
acknowledges that Trade Secrets (as defined in subparagraph b below) of the
Company constitute proprietary information that the Company is entitled to
protect, which information constitutes special and unique assets of the Company,
which is not generally available to the public. With respect to all Trade
Secrets, and except as may be required by the lawful order of a court of
competent jurisdiction, the Recipient, in consideration for the grant to the
Recipient of certain Restricted Stock Units, agrees that he shall:



i.
hold all Trade Secrets in strict confidence and not publish or otherwise
disclose any portion thereof to any person whatsoever except with the Company’s
prior written consent,

ii.
use all reasonable precautions to assure that the Trade Secrets are properly
protected and kept from unauthorized persons,

iii.
make no use of any Trade Secrets except as is required in the performance of his
duties for the Company, and

iv.
upon termination of his employment with the Company (whether voluntary or
involuntary, and regardless of the reason or cause) or upon the Company’s
request, promptly return to the Company any and all documents and other things
relating to the Trade Secrets, all of which are and shall at all times remain
the Company’s sole property.



None of the above provisions shall restrict the Recipient from using, at any
time after the termination of his employment with the Company, information that
is in the public domain or knowledge acquired during the course of his
employment with the Company that is generally known to persons of his experience
in other companies in the Business.


b.
Definitions. As used in subparagraph a above:



i.
The term “Trade Secrets” shall refer to the Company’s confidential and
proprietary information and trade secrets which, by reason of their character as
special and unique assets of the Company, the Company is legally entitled to
protect, including without limitation (i) information relating to the Company’s
manner and methods of doing


7

--------------------------------------------------------------------------------




business, including without limitation strategies for negotiating leases and
management agreements, (ii) the identity of the Company’s clients, customers,
prospective clients and customers, lessors and locations, and the identity of
any individuals or entities having an equity or other economic interest in the
Company to the extent such identity has not otherwise been voluntarily disclosed
by the Company, (iii) the specific confidential terms of management agreements,
leases or other business agreements, including without limitation the duration
of, and the fees, rent or other payments due thereunder, (iv) the identities of
beneficiaries under land trusts, (v) the business, developments, activities or
systems of the Company, including without limitation any marketing or customer
service oriented programs in the development stages or not otherwise known to
the general public, (vi) information concerning the business affairs of any
individual or firm doing business with the Company, (vii) financial data and the
operating expense structure pertaining to any parking facility owned, operated,
leased or managed by the Company or for which the Company has or is providing
consulting services, (viii) information pertaining to computer systems,
including, but not limited to, computer software, used in the operation of the
Company, and (ix) other confidential information and trade secrets relating to
the operation of the Company’s Business.
ii.
The term “documents” shall mean all forms of written or recorded information,
and shall include without limitation all accounts, budgets, compilations,
computer records (including without limitation computer programs, information
stored on computer hard drives, software, disks, diskettes or any other
electronic or magnetic storage media), contracts, correspondence, data,
diagrams, drawings, financial statements, memoranda, microfilm or microfiche,
notes, notebooks, marketing or other plans, printed materials, records and
reports, as well as any and all copies, reproductions or summaries thereof.



II.
Intellectual Property Rights



The Recipient agrees to assign to the Company any and all intellectual property
rights, including patents, trademarks, copyright and business plans or systems
developed, authored or conceived by the Recipient while employed by, and
relating to the business of, the Company, and the Recipient agrees to cooperate
with the Company’s attorneys to perfect ownership rights thereof in the Company.
The preceding sentence shall not apply to an invention for which no equipment,
supplies, facility or Trade Secret information of the Company was used and which
was developed entirely on the Recipient’s own time, unless (i) the invention
relates either to the Company’s business or to actual or demonstrably
anticipated research or development of the Company, or (ii) the invention
results from any work performed by the Recipient for the Company.


III.
Covenants Not To Compete



The Recipient agrees that while he is employed by the Company and for a period
of one (1) year after the date on which such employment terminates, the
Recipient shall not, directly or indirectly:


a.
have an ownership interest in (other than ownership of 5% or less of the
outstanding stock of any entity listed on a publicly traded stock exchange) any
corporation, firm, joint venture, partnership, proprietorship, or other entity
or association that manages, owns or


8

--------------------------------------------------------------------------------




otherwise engages in the Business, in any of the metropolitan areas in which, as
of the time the Recipient’s employment terminates, the Company owns, manages
and/or operates its Business facilities (a “Metropolitan Area”),


b.
become employed by, work for, consult with, or assist any person, corporation,
firm, joint venture, partnership, proprietorship or any other entity or
association that is engaged in a business that is competitive with the Company’s
Business in any Metropolitan Area,



c.
contact or solicit business from any client or customer of the Company or from
any person who is responsible for referring or who regularly refers business to
the Company, or



d.
take any action to recruit or to assist in the recruiting or solicitation for
employment of any officer, employee or representative of the Company.



If the Recipient, after the termination of his employment with the Company, has
any question regarding the applicability of the above provisions to a potential
employment opportunity, the Recipient acknowledges that it is his responsibility
to contact the Company so that the Company may inform the Recipient of its
position with respect to such opportunity.



9